                           Case 1:18-cr-00218-RMB Document 72 Filed 07/17/19 Page 1 of 8
                                                                              USDCSDNY
AO 245C (Rev. 04/19) Amended Judgment in a Criminal Case (form modified within District on April 29, 2019)                   CJJOetJMffilfs with Asterisks(*))
                     Sheet 1


                                             UNITED STATES DISTRICT COURT
                                                               Southern District of New York
                 UNITED STATES OF AMERICA                                        )   AMENDED JUDGME
                                      v.                                         )
                                                                                 )   CaseNumber: 18cr218
                              Christian Toro                                     )
                                                                                     USM Number: *85381-054
                                                                                 )
Date of Original Judgment:                  5/22/2019                                Amy Gallicchio and Sabrina Shroff
                                            (Or Date of Last Amended Judgment)
                                                                                 )   Defendant's Attorney
                                                                                 )
Reason for Amendment:
                                                                                 )
0 Correction of Sentence on Remand (18 U.S.C. 3742(f)(l) and (2))                    D   Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
D                                                                                )
      Reduction of Sentence for Changed Circumstances (Fed. R. Crim                  D   Modification oflmposed Term of Imprisonment for Extraordinary and
      P 35(b))                                                                   )       Compelling Reasons (18 USC.§ 3582(c)(l))
D                                                                                )
      Correction of Sentence by Sentencing Court (Fed. R Crim P 35(a))               D   Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
                                                                                 )
51' Correction of Sentence for Clerical Mistake (Fed. R Crim. P. 36)             )
                                                                                         to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))

                                                                                 )
                                                                                     D   Direct Motion to District Court Pursuant   D   28 U S C. § 2255 or
                                                                                         0 18 USC.§ 3559(c)(7)
                                                                                 )
                                                                                     D   Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT:
51'   pleaded guilty to count(s)        one through three
D pleaded nolo contendere to count(s)
      which was accepted by the court.
D was found guilty on count(s)
      after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                      Nature of Offense                                                                 Offense Ended                    Count
 18 USC 371                           conspiracy to manufacture and possess a destructive                               2/15/2018                       one
                                           device

 26 USC 5822, 5861(f),                unlawful manufacture of a destructive device                                      2/15/2018                       two
       The defendant is sentenced as provided in pages 2 through ~--8___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
[!(' Count(s) any open                           D is [!(' are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution'
the defendant must notify the court and United States attorney of material changes in economic circumstances.                                         '
                                                                                 5/22/2019




                                                                                     Signature of Judge
                                                                                      Richard M. Berman                                 U.S.D.J., S.D.N.Y.
                                                                                     Name and Title of Judge
                                                                                      7/16/2019
                                                                                     Date
                       Case 1:18-cr-00218-RMB Document 72 Filed 07/17/19 Page 2 of 8
AO 245C (Rev. 04/19) Amended Judgment in a Criminal Case
                      Sheet IA                                                          (NOTE: Identify Changes with Asterisks(*))
                                                                                   Judgment -          2
                                                                                                Page _ _      .   of   _    8
DEFENDANT: Christian Toro
CASE NUMBER: 18 er 218

                                          ADDITIONAL COUNTS OF CONVICTION

Title & Section                 Nature of Offense                               Offense Ended
and 5871

26 USC 5861 (d) and               unlawful possession of a destructive device   2/15/2018                    three

   5871
                      Case 1:18-cr-00218-RMB Document 72 Filed 07/17/19 Page 3 of 8
AO 245C (Rev 04/19) Amended Judgment in a Criminal Case
                     Sheet 2 - Imprisonment                                                                    (NOTE: Identify Changes with Asterisks(*))
                                                                                                          Judgment -   Page     3      of          8
DEFENDANT: Christian Toro
CASE NUMBER: 18 er 218

                                                             IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
70 months (60 months on Count One and 70 months on each of Counts Two and Three to run concurrently with one another).
The 70 month term of imprisonment shall run consecutive to any other sentence that may be imposed in state court.



~       The court makes the following recommendations to the Bureau of Prisons:

It is recommended that the defendant participate in the RDAP program if he qualifies for entry into such a program. It is also
recommended that the defendant be placed in a facility close to New York City (in the tristate area).



i!5     The defendant is remanded to the custody of the United States Marshal.

D       The defendant shall surrender to the United States Marshal for this district:

        D     at                                   D      a.m.     D     p.m.      on

        D     as notified by the United States Marshal.

D       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

        D      before 2 p.m. on

        D     as notified by the United States Marshal.

        D     as notified by the Probation or Pretrial Services Office.



                                                                    RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                            to

at                                                        with a certified copy of this judgment.




                                                                                                       UNITED STATES MARSHAL


                                                                            By
                                                                                                    DEPUTY UNITED STATES MARSHAL
                      Case 1:18-cr-00218-RMB Document 72 Filed 07/17/19 Page 4 of 8
AO 245C (Rev 04/19) Amended Judgment in a Criminal Case
                     Sheet 3 - Supervised Release                                                       (NOTE Identify Changes with Asterisks(*))
                                                                                                                     4_ of
                                                                                                     Judgment-Page _ _                    8
DEFENDANT: Christian Toro
CASE NUMBER: 18 er 218
                                                          SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

three years




                                                   MANDATORY CONDITIONS
I. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
   imprisonment and at least two periodic drug tests thereafter, as determined by the court.
        D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
              substance abuse. (check if applicable)
4. D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
        restitution. (check if applicable)
5. D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
        directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
        reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7. D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                       Case 1:18-cr-00218-RMB Document 72 Filed 07/17/19 Page 5 of 8
AO 245C (Rev. 04/19) Amended Judgment in a Criminal Case
                      Sheet 3A - Supervised Release
                                                                                                         Judgment-Page ~--"5c___of
DEFENDANT:            Christian Toro
CASE NUMBER:             18 er 218


                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
       the court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
       to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. Ifnotifying the probation officer at least I 0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
       was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
       tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines, based on your criminal record, personal history or characteristics, that you pose a risk to another
       person (including an organization), the probation officer, with the prior approval of the Court, may require you to notify the person
       about the risk and you must comply with that instruction. The probation officer may contact the person and confirm that you have
       notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: \\'\\'W.uscourts.gov.

Defendant's Signature                                                                                       Date
                       Case 1:18-cr-00218-RMB Document 72 Filed 07/17/19 Page 6 of 8
AO 245C (Rev. 04/19)   Amended Judgment in a Criminal Case
                       Sheet 3B - Supervised Release                                           (NOTE: Identify Changes with Asterisks(*))
                                                                                            Judgment-Page ____ 6       of         8
DEFENDANT: Christian Toro
CASE NUMBER: 18 er 218

                                      ADDITIONAL SUPERVISED RELEASE TERMS
  1-Throughout the term of supervised release, defendant shall participate in weekly therapeutic individual counseling and
  weekly group counseling by a licensed therapist. The defendant may be required to contribute to the costs of services
  rendered (copayment) in an amount to be determined by the probation officer, based on ability to pay or availability of third
  party payment;
  2- Throughout the term of supervised release, defendant shall participate in a program approved by the U.S. Probation
  Office for substance abuse which program shall include testing to determine whether the defendant has reverted to the
  use of drugs or alcohol. The defendant may be required to contribute to the costs of services rendered (copayment) in an
  amount to be determined by the probation officer, based on ability to pay or availability of third party payment;
  3- You must submit your person, residence, place of business, vehicle, and any property or electronic devices under your
  control to a search on the basis that the probation officer has reasonable suspicion that contraband or evidence of a
  violation of the conditions of your supervised release may be found. The search must be conducted at reasonable time
  and in a reasonable manner. Failure to submit to a search may be grounds for revocation. You must inform any other
  residents that the premises may be subject to search pursuant to this provision;
  4- Defendant shall be supervised in his district of residence;
  5- Defendant shall report to probation within 24 hours of release from custody;
  6- The terms of supervised release may not be modified without prior approval of the Court.
                        Case 1:18-cr-00218-RMB Document 72 Filed 07/17/19 Page 7 of 8
 AO 245C (Rev. 04/19) Amended Judgment in a Criminal Case
                      Sheet 5 - Criminal Monetary Penalties                                                        (NOTE Identify Changes with Asterisks(*))
                                                                                                        Judgment -    Page       7       of         8
DEFENDANT: Christian Toro
CASE NUMBER: 18 er 218
                                               CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                       Assessment                     JVTA Assessment*          Fine                               Restitution
TOTALS             $   300.00                     $   0.00                  $   0.00                           $   0.00


D The determination of restitution is deferred until _ _ _ _· An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

D The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                  Total Loss**                         Restitution Ordered                      Priority or Percentage




TOTALS                               $                           0.00           s                       0.00


D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

      D the interest requirement is waived for               D fine     D restitution.
      D the interest requirement for the          D     fine      D restitution is modified as follows:


* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters           I 09A, 110, 11 0A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, I 996.
                       Case 1:18-cr-00218-RMB Document 72 Filed 07/17/19 Page 8 of 8
AO 245C (Rev. 04/19) Amended Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments                                                           (NOTE: Identify Changes with Asterisks(*))
                                                                                                          Judgment -   Page   _   8__   of   _ _8_
DEFENDANT: Christian Toro
CASE NUMBER: 18 er 218

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    [!1'    Lump sum payment of$ _3_0_0_.o_o_ _ _ _ due immediately, balance due

             D not later than                                    , or
             D in accordance with D C,            D D,     D     E, or       D F below; or
B    D Payment to begin immediately (may be combined with                •     C,    D    D, or   D   F below); or

C    D       Payment in equal _ _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $      _ _ _ _ _ over a period of
                          (e.g., months or years), to commence           (e.g., 30 or 60 days) after the date of this judgment; or

D    D      Payment in equal _ _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ over a period of
            _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E    D Payment during the term of supervised release will commence within         _ _ _ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) commumty restitution, (7) JVT A assessment, (8) penalties, and (9) costs, mcludmg cost of prosecution and court costs.
